[martincarterresignati_image2.jpg]

                                
November 16, 2015


Martin Carter                                    
3135 Catrina Lane
Annapolis, MD 21403


Dear Martin:
This letter agreement (“Agreement”) will confirm the agreement between you and
Sensata Technologies, Inc. (the “Company”) regarding your resignation and leave
of absence.
1.
Resignation. You have tendered, and the Company has accepted, your voluntary
resignation of your role as Senior Vice President, Sensing Solutions effective
as of December 31, 2015. Effective as of January 1, 2016, the Company will no
longer name you as a named executive officer for purposes of Section 16(a) of
the Exchange Act. In addition, effective immediately you will no longer be
subject to the executive stock holding policy. Notwithstanding the resignation
of your role, the Company and you have agreed that you shall remain an employee
of the Company through April 6, 2016, and that all of the current terms and
conditions of your employment shall continue in full force and effect as
provided in your employment agreement dated December 6, 2009 as amended in 2011
(your “Employment Agreement”) unless otherwise provided herein. All capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Employment Agreement. Nothing herein shall alter or amend the
Company’s existing obligation to indemnify you for actions taken by you while
employed by the Company.



2.
Leave of Absence. Effective as of January 1, 2016, you shall be on an unpaid
leave of absence from active employment through and including your Separation
Date (defined in paragraph 3 of this Agreement) (“your Leave of Absence”). The
following terms will apply to your Leave of Absence:



2.1.
Sensata will continue to pay its portion of the cost of your benefits, including
health, dental, life and disability insurance benefits, while you are on your
Leave of Absence. You must continue to pay your portion of the benefits, which
may be made by payroll deductions (when applicable) or by check or money order
submitted to the HR department each pay period. If you fail to pay your portion
of the benefits for more than 30 days, you and your beneficiaries’ coverage(s),
if any, will be terminated, and you will be offered COBRA to continue benefits,
excluding life and disability insurance.



2.2.
Benefits such as Time Bank, sick time and holidays will not accrue while you are
on your Leave of Absence.



2.3.
All your equity awarded under the Sensata Technologies Holding N.V. 2010 Equity
Incentive Plan (the “Plan”) will continue to vest, remain or become exercisable
according to the terms of the Plan during your Leave of Absence. On your
Separation Date, any unvested options, time-based restricted stock units or
performance share units will forfeit immediately. Any vested options will expire
60 days from your Separation Date as described in the Plan.


[martincarterresignati_image1.jpg]

--------------------------------------------------------------------------------





2.4.
Your Leave of Absence will not be considered a leave of absence for purposes of
the Family and Medical Leave Act or any similar applicable state or federal law.



3.
Separation from the Company. You and the Company have agreed that your
Employment Period shall end on April 6, 2016 (the "Separation Date"); provided,
however, that paragraphs 4 through 23 (but not including paragraph 21) of the
Employment Agreement shall survive and continue in full force in accordance with
their terms notwithstanding termination of the Employment Period. You
acknowledge and agree that your resignation is without “Good Reason” as such
term is defined in paragraph 4 of the Employment Agreement and that as of your
Separation Date you are therefore entitled to receive from the Company only (i)
any unpaid installments of Base Salary earned through and including your
Separation Date less all deductions required by law; (ii) any Annual Bonus
amount to which you are entitled for fiscal year 2015; (iii) all accrued but
unused Time Bank; and (iv) your 401(k) employer matching contribution. As of
your Separation Date, any equity awarded to you under the Plan shall be governed
and subject to the provisions of the Plan and any applicable Award Agreements.



If you agree with the foregoing, please execute the enclosed copy of this letter
in the space provided for your signature and return it to me no later than
December 1, 2015.


Sincerely,




/s/ Allisha Elliott
Allisha Elliott
Senior Vice President and Chief Human Resources Officer








Agreed to and accepted by:




/s/ Martin Carter
Martin Carter
Date: November 16, 2015

[martincarterresignati_image1.jpg]